Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to the Applicant Election filled on 08/23/2021. Currently, claims 1-20 are pending in the application.

Election/Restrictions

No claims are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-selected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/23/2021.

Claim Objections

Claim 11 is objected to because of the following informalities: Where it recites “the passivation exposes” in line 1 should be “the passivation layer exposes”.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities: Where it recites “claim 1” in line 1 should be “claim 12”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 7-11, 14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OGIHARA et al (US 20060255343 A1).

Regarding claim 1, Figures 1-2 of OGIHARA disclose a light emitting chip, comprising: 
a first LED sub-unit (109c, [0049]); 
a second LED sub-unit (109b) disposed on the first LED sub-unit; 
a third LED sub-unit (109a) disposed on the second LED sub-unit; 
a passivation layer (104, [0037]) disposed on the third LED sub-unit; and 
a first connection electrode (108, [0050]) electrically connected to at least one of the first, second, and third LED sub-units, 


Regarding claim 3, Figures 1-2 of OGIHARA disclose that the light emitting chip of claim 1, wherein the passivation layer (104) and the third LED sub-unit (109a) form a second angle defined between the upper surface of the third LED sub-unit and an inner surface of the passivation layer that is less than about 80.degree. (0 degrees between the top of 109a and inner surface of top portion of 104).

Regarding claim 7, Figures 1-2 of OGIHARA disclose that the light emitting chip of claim 1, wherein the first connection electrode (108) overlaps at least a portion of each of the first, second, and third LED sub-units (109a to 190c) in a plan view. 

Regarding claim 8, Figures 1-2 of OGIHARA disclose that the light emitting chip of claim 1, wherein at least a portion (right bottom side) of the passivation layer (104) is exposed by the first connection electrode (108). 

Regarding claim 9, Figures 1-2 of OGIHARA disclose that the light emitting chip of claim 1, wherein the passivation layer (104) exposes at least a portion of a side surface of the first LED sub-unit (109c having a side surface to the right and a portion the left is exposed from 104). 


Regarding claim 10, Figures 1-2 of OGIHARA disclose that the light emitting chip of claim 1, wherein the passivation layer (104) covers side surfaces (right side surfaces) of the second and third LED sub-units (109b and 109a). 

Regarding claim 11, Figures 1-2 of OGIHARA disclose that the light emitting chip of claim 1, wherein the passivation (104) exposes at least a portion of a top surface of the first LED sub-unit (109c). 

Regarding claim 14, Figures 1-2 of OGIHARA disclose that the light emitting chip of claim 1, further comprising a substrate (101), wherein: the first LED sub-unit (109c) comprises a first LED light emitting stack; the second LED sub-unit comprises a second LED light emitting stack; the third LED sub-unit comprises a third LED light emitting stack; and the first, second, and third LED light emitting stacks have successively smaller regions overlapping with the substrate ([0043] and [0050]). 

Regarding claim 17, Figures 1-2 of OGIHARA disclose a light emitting chip, comprising: 
a substrate (101,  [0037]) having a substantially rectangular shape; 
a first LED sub-unit (190c, [0049]) disposed on the substrate; 
a second LED sub-unit (109b) disposed on the first LED sub-unit; 
a third LED sub-unit (109a) disposed on the second LED sub-unit; 
a passivation layer (104, [0037]) disposed on the third LED sub-unit; and 


Regarding claim 18, Figures 1-2 of OGIHARA disclose that the light emitting chip of claim 17, wherein the first connection electrode (108) has a first portion contacting at least a portion of the first LED sub-unit (109c) and a second portion contacting at least a portion of a top surface of the passivation layer (108 is connected to 109a to 109c and also in contact with 104, [0050]). 

Regarding claim 19, Figures 1-2 of OGIHARA disclose that the light emitting chip of claim 13, wherein the first connection electrode and the substrate form an angle defined between an upper surface of the third LED sub-unit and an inner surface of the first connection electrode that is less than about 80.degree. (0 degrees in this case between the top surface of 109a and inner surface of 104 at the top portion which is parallel).

Regarding claim 20, Figures 1-2 of OGIHARA disclose that the light emitting chip of claim 17, the first connection electrode (108) is connected to each of the first, second, and third LED sub-units at one corner of the substrate exposed by the passivation layer (not shown but OGIHARA teaches that the 108 is connected to the p-type electrode of 109a-109c, [0050]). 



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 12 are rejected under 35 U.S.C. 103 as being obvious over Suzuki et al (US 20100051975 A1).

Regarding claim 1, Figure 1 of Suzuki disclose a light emitting chip, comprising: 
a first LED sub-unit (10-1, [0070]); 
a second LED sub-unit (10-2) disposed on the first LED sub-unit; 
a third LED sub-unit (10-3) disposed on the second LED sub-unit; 
a passivation layer (16, [0035]) disposed on the third LED sub-unit; and 
a first connection electrode (21-3, [0038]) electrically connected to at least one of the first, second, and third LED sub-units.

Suzuki does not explicitly teach wherein the first connection electrode (21-3) and the third LED sub-unit (10-3) form a first angle defined between an upper surface of the third LED sub-unit and an inner surface of the first connection electrode that is less than about 80.degree. 

However, Figure 1 of Suzuki teaches that the fist angle is less than 90. Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 2, Figure 5 of Suzuki does not explicitly teach that the light emitting chip of claim 1, wherein the first angle is greater than about 60.degree. and less than about 70.degree.. 

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 3, Figure 1 of Suzuki does not explicitly teach that the light emitting chip of claim 1, wherein the passivation layer and the third LED sub-unit form a second angle defined between the upper surface of the third LED sub-unit and an inner surface of the passivation layer that is less than about 80.degree.. 

However, Figure 1 of Suzuki teaches that the second angle is less than 90. However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim In re Aller, 105 USPQ 233.

Regarding claim 4, Figure 5 of Suzuki discloses that the light emitting chip of claim 1, wherein the first connection electrode (21-3) has at least one surface having a curved shape (on a broadest reasonable interpretation since the curvature is not defined in the claim, it is expected that there is curvature present at bend location of 21-3 as 21-3 is a wiring, [0038]). 

Regarding claim 5, Figure 5 of Suzuki discloses that the light emitting chip of claim 4, wherein: the passivation layer (16) has a top surface facing away the third LED sub-unit and a side surface intersecting the top surface; and the first connection electrode (21-3) contacts at least a portion of each of the top surface and the side surface of the passivation layer (16). 

Regarding claim 12, Figure 5 of Suzuki discloses that the light emitting chip of claim 1, further comprising: 
a second connection electrode (23-1, [0041]) electrically connected to the first LED sub-unit; 
a third connection electrode (23-2) electrically connected to the second LED sub-unit; and 
a fourth connection electrode (23-3) electrically connected to the third LED sub-unit, wherein: 
the first connection electrode (21-3) is electrically connected to each of the first, second, and third sub-units (since 23s are all connected as common, [0041]); and 
each of the first, second, third, and fourth connection electrodes has a curved shape (on a broadest reasonable interpretation since the curvature is not defined, some curvature is expected to be present at the bending of the wires 21 and 23). 

Claim 15 is rejected under 35 U.S.C. 103 as being obvious over OGIHARA et al (US 20060255343 A1).

Regarding claim 15, OGIHARA does not explicitly teach that the light emitting chip of claim 14, wherein at least one of the light emitting stacks comprises a micro LED having a surface area less than about 10,000 square .mu.m. 

However, OGIHARA teaches that the thickness of different layers in the device are in the nanometer range ([0077] and [0083]). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.


Claim 16 is rejected under 35 U.S.C. 103 as being obvious over OGIHARA et al (US 20060255343 A1) in view of Hu et al (US 20160163765 A1).

Regarding claim 16, OGIHARA does not explicitly teach that the light emitting chip of claim 1, wherein the passivation layer has a substantially black color and comprises a photo-sensitive material. 



However, Hu is a pertinent art wherein Figure 6 of Hu teaches an insulating layer (130, passivation layer on the sidewall) formed of a number of transparent, or translucent insulating materials in order to maximize the light extraction efficiency of the conformable electronic device 100. By way of example, the insulating layer 130 may comprise an oxide, such as SiO.sub.2, or a nitride, such as SiN.sub.X. In an embodiment, the insulating layer 130 is opaque. For example, the insulating layer may be a black matrix material ([0044]).

Thus, it would have been obvious to try by one of ordinary skill in the art before the effective filing date of the claimed invention to use a substantially black color and a photo-sensitive material in the passivation layer of OGIHARA according to the teaching of Hu ([0044]), since it has been held that choosing from a finite number of identified, predictable solutions such as claimed in light emitting chip, with a reasonable expectation of success is obvious.  KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).


Allowable Subject Matter

Claims 6 and 13 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 6, there is no prior art available nor obvious motivation to combine elements of prior art which teaches a light emitting chip, comprising: wherein the first connection electrode contacts at least a portion of a top surface of the first LED sub-unit.

Regarding claim 13, there is no prior art available nor obvious motivation to combine elements of prior art which teaches a light emitting chip, comprising: wherein: each of the first, second, third, and fourth connection electrodes has a first portion disposed on a top surface of the passivation layer; and the passivation layer is not disposed between the first portions of at least one of the first, second, third, and fourth connection electrodes.


Examiner Notes

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS, can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        09/30/2021